internal_revenue_service number release date index number --------------------- --------------------------- ----------------------------------- -------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b05 plr-124501-13 date date legend parent ------------------------------------ -------------------------------- ------------------------ distributing ------------------------------ --------------------------------------- ------------------------ controlled --------------------------------------------- ----------------------------- ------------------------ sub sub llc llc --------------------------------------------------- -------------------------------- ------------------------ -------------------------------- --------------------------------------- ------------------------ --------------------------------------------------- ------------------------------------------------- ------------------------ ----------------------------------------------- -------------------------------------------------------- ------------------------ plr-124501-13 business a ------------------------------------------------------------------------------------- business b -------------------------------------- date ----------------- agreements --------------------------------------------------------------------------------------------- --------------------------------------------------------------- dear -------------- this letter responds to your date request for rulings submitted by your authorized representatives on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter is summarized below the rulings contained in this ruling letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not verified any information pertaining to and has made no determination regarding whether the distribution as defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of any of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will directly or indirectly acquire stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent a publicly traded corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return collectively the parent group parent owns all of the stock of distributing and sub distributing owns all of the stock of controlled which owns all of the stock of sub sub wholly owns llc sub wholly owns llc llc and llc are disregarded as entities separate from their respective owners for federal_income_tax purposes all of the aforementioned entities are domestic plr-124501-13 parent acquired distributing in a nontaxable_transaction on date the acquisition in connection with the acquisition a sec_382 limitation arose with respect to the net operating losses of distributing and its subsidiaries the distributing group as a result the distributing group became a loss subgroup as defined in sec_1_1502-91 of the parent group certain of the distributing group’s losses are attributable to controlled and sub distributing through its separate_affiliated_group as defined in sec_355 the distributing sag conducts business a and business b business b is conducted within the distributing sag by controlled through its separate_affiliated_group as defined in sec_355 the controlled sag in addition sub conducts business b through llc parent plans to combine the business b operations of the controlled sag with the business b operations of sub to create various efficiencies for the parent group pursuant to a fit and focus plan financial information has been submitted indicating that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction for what are represented to be valid business reasons parent proposes the following steps to separate business b from business a collectively the proposed transaction i distributing will distribute the stock of controlled to parent the distribution ii controlled and sub will merge into sub with sub surviving the mergers iii llc will merge into llc before the acquisition llc and certain distributing subsidiaries entered into the agreements pursuant to which llc provides certain services to the distributing subsidiaries following the proposed transaction sub will continue to provide these services and will do so at cost representations parent makes the following representations regarding the proposed transaction a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities plr-124501-13 b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing will treat all members of the distributing sag and controlled will treat all members of the controlled sag as one corporation d the five years of financial information submitted on behalf of business a as conducted by the distributing sag is representative of the present operations of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted on behalf of business b as conducted by the controlled sag is representative of the present operations of business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f the distributing sag neither acquired_business a nor control of any entity conducting business a during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part g the controlled sag neither acquired_business b nor control of an entity conducting business b during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part h following the distribution the distributing sag will continue independently and with its separate employees the active_conduct of business a and the controlled sag will continue independently and with its separate employees the active_conduct of business b i the distribution is being carried out for the following corporate business_purpose fit and focus the distribution is motivated in whole or in substantial part by this corporate business_purpose j the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both k immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess loss plr-124501-13 account of a member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income as appropriate l distributing and controlled will each pay their separate expenses if any incurred in connection with the proposed transaction m for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution o no intercorporate debt will exist between controlled and distributing at the time of or subsequent to the distribution other than payables arising in connection with services performed pursuant to the agreements p the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation q immediately after the distribution taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 r except with respect to the agreements payments made in connection with all continuing transactions if any between controlled and its subsidiaries and distributing and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length plr-124501-13 s the distribution of controlled stock to parent in the distribution is with respect to parent’s ownership of distributing stock t the mergers will qualify as reorganizations within the meaning of sec_368 rulings based solely on the information submitted and representations made and provided that i the distribution of controlled stock to parent in the distribution is with respect to parent’s ownership of distributing stock ii any other transfer of stock money or property between distributing controlled or parent and any person related to distributing controlled or parent is respected as a separate transaction and iii the mergers qualify as reorganizations within the meaning of sec_368 we rule as follows distributing will not recognize gain_or_loss upon the distribution of the controlled stock in the distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of parent on the receipt of the controlled stock in the distribution sec_355 the basis of the stock of distributing and controlled in the hands of parent immediately after the distribution will be the same as the basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of distributing and controlled in accordance with sec_1_358-2 sec_358 b c the holding_period of controlled stock received by parent in the distribution will include the holding_period of the distributing stock with respect to which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 distributing’s earnings_and_profits will be adjusted and controlled’s earnings_and_profits will be determined in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the proposed transaction will not result in an ownership_change with respect to controlled under sec_382 sec_382 the proposed transaction will not result in any limitation under sec_382 or sec_383 with respect to any minimum_tax credits of controlled and its subsidiaries sec_383 plr-124501-13 sub will succeed to and take into account the items of controlled and sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distribution will satisfy the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will directly or indirectly acquire stock representing a percent or greater interest in the distributing_corporation or a controlled_corporation see sec_355 and sec_1_355-7 iv the federal_income_tax treatment of the mergers and v the potential application of sec_482 to any continuing transactions that may occur between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand that are based upon the total costs incurred by the provider s of such services procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-124501-13 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _a graham magill____________ a graham magill assistant branch chief branch office of associate chief_counsel corporate cc
